217 F.2d 311
UNITED STATES of America, ex rel. Patsy PILLO, Appellant,v.William F. PARKER, Sheriff, Burlington County, and Dr. Lloyd W. McCorkle, Warden, New Jersey State Penitentiary.
No. 11470.
United States Court of Appeals Third Circuit.
Argued December 7, 1954.
Decided December 9, 1954.

Appeal from the United States District Court for the District of New Jersey; Phillip Forman, Judge.
Joseph Tomaselli, Camden, N. J., for appellant.
Harold Kolovsky, Trenton, N. J., for appellees.
Before BIGGS, Chief Judge, and MARIS, GOODRICH, McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
An examination of the briefs and record and consideration of the oral arguments in this case convinces us that there has been no denial of due process of law to the appellant, Pillo, by the Courts of New Jersey.


2
Accordingly, the judgment of the court below will be affirmed.